Case: 16-13278    Date Filed: 12/20/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13278
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:16-cv-00470-HES-JRK


ANTONIO DAMARCUS WOODSON,

                                                            Plaintiff-Appellant,

                                   versus

BRAD WHITEHEAD,
Assistant Warden,
WARDEN,
MICHAEL A. HONOUR,
JOHN R. MCSPADDEN,

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (December 20, 2016)

Before TJOFLAT, HULL and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-13278     Date Filed: 12/20/2016   Page: 2 of 5


      Antonio Woodson, a state prisoner proceeding pro se, appeals the dismissal

of his civil rights action under 42 U.S.C. § 1983 against four employees of the

Florida State Prison (“FSP”)—Captain Michael A. Honour, Lieutenant John R.

McSpadden, Warden John Palmer, and Assistant Warden Brad Whitehead—

alleging Eighth and Fourteenth Amendment violations as frivolous under

28 U.S.C. § 1915A(b)(1). On appeal, Woodson argues that the district court erred

in dismissing his complaint for Eighth and Fourteenth Amendment violations

because the factual allegations made in the complaint had arguable merit.

      We review a district court’s sua sponte dismissal of a complaint as frivolous

under 28 U.S.C. § 1915A(b)(1) for an abuse of discretion. Miller v. Donald,

541 F.3d 1091, 1100 (11th Cir. 2008). A court abuses its discretion by making a

clear error of judgment or by applying an incorrect legal standard. Josendis v.

Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1307 (11th Cir. 2011).

                                         I.

      To determine whether confinement conditions violate the Eighth

Amendment, we conduct a two-part analysis. Chandler v. Crosby, 379 F.3d 1278,

1289–90 (11th Cir. 2004). First, under the objective component, a prisoner must

show the confinement conditions are sufficiently serious to violate the Eighth

Amendment. Id. at 1289. Second, under the subjective component, a prisoner

must show prison officials acted with “deliberate indifference” to the serious


                                         2
              Case: 16-13278     Date Filed: 12/20/2016   Page: 3 of 5


conditions. Id. at 1289–90. The plaintiff must satisfy the objective component by

showing the challenged conditions are extreme and “‘pose[] an unreasonable risk

of serious damage to his future health’ or safety.” Id. at 1289. In determining the

seriousness of confinement conditions, we assess the severity and duration of the

conditions. Id. at 1295. The plaintiff must satisfy the subjective deliberate

indifference component by showing that prison officials knew of and disregarded

an excessive risk of harm to the prisoner. Id. at 1289–90 (citing Farmer v.

Brennan, 511 U.S. 825, 837 (1994)). Prison officials must “be aware of the facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and [they] must also draw the inference.” Id. at 1290.

      Woodson’s complaint fails to allege facts to satisfy either the objective

“substantial risk of serious harm” component or the subjective “deliberate

indifference” component for showing an Eighth Amendment violation.

Confinement without clothing (other than boxers), bedding, or hygienic materials

for 72 hours during the months of April and August in Florida is not the type of

extreme prison conditions that create a substantial risk of serious harm. See id. at

1289, 1297–98. Additionally, the fact that Warden Palmer saw the conditions in

which Woodson was held during his disciplinary confinement is not enough to

show that any of the defendants believed Woodson’s health or safety to be at risk.

Woodson failed to show that any of the defendants had subjective knowledge of a


                                          3
              Case: 16-13278     Date Filed: 12/20/2016    Page: 4 of 5


substantial risk of serious harm to Woodson. Id. at 1289–90. Thus, the district

court did not err in dismissing Woodson’s complaint as frivolous as to his Eighth

Amendment claim.

                                          II.

      We recognize two situations in which a prisoner is deprived of his liberty

such that due process is required. Kirby v. Siegelman, 195 F.3d 1285, 1290–91

(11th Cir. 1999). First, a prisoner is entitled to due process when a change in his

condition of confinement “is so severe that it essentially exceeds the sentence

imposed by the court.” Id. at 1291. Second, a prisoner has a liberty interest where

the state has consistently provided a benefit to a prisoner and deprivation of that

benefit imposes an “atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Id. (quotation omitted); see also Sandin v.

Conner, 515 U.S. 472, 484–86 (1995). The Due Process Clause does not create an

enforceable liberty interest in freedom from restrictive confinement while a

prisoner is incarcerated. See Hewitt v. Helms, 459 U.S. 460, 468 (1983), modified

on other grounds by Sandin, 515 U.S. at 482–84; Sandin, 515 U.S. at 484–87. Nor

does it create a liberty interest in the “mandatory” language of prison rules and

regulations. Sandin, 515 U.S. at 482–84.

      Woodson’s complaint fails to allege sufficient facts to show a Fourteenth

Amendment violation. Woodson’s placement in the more restrictive disciplinary


                                           4
              Case: 16-13278     Date Filed: 12/20/2016   Page: 5 of 5


confinement at FSP is not the kind of change in condition that exceeds the sentence

already imposed or that imposes an atypical or significant hardship on a plaintiff.

See Kirby, 195 F.3d at 1291; Sandin, 515 U.S. at 482–86. FSP’s rules and

regulations on disciplinary confinement also did not implicate a protected liberty

interest under the Due Process Clause. See Sandin, 515 U.S. at 482–84. Based on

the facts as alleged, Woodson failed to show a constitutional violation, and so, the

district court did not err in dismissing Woodson’s complaint as frivolous as to his

Fourteenth Amendment claim.

      Accordingly, upon review of the record and the parties’ briefs, we affirm the

district court’s sua sponte dismissal of Woodson’s complaint as frivolous under

28 U.S.C. § 1915A(b)(1).

      AFFIRMED.




                                          5